Exhibit 10.34.2

Execution Version

AMENDMENT NO. 2 TO CREDIT AGREEMENT

This AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of August 5, 2019 (this
“Agreement”), is entered into by and among Athenex, Inc., a Delaware corporation
(the “Borrower”), the Lenders parties hereto, and Perceptive Credit Holdings II,
LP, a Delaware limited partnership, as the Administrative Agent and collateral
agent for the Lenders (in such capacity, the “Administrative Agent”).  Unless
otherwise defined herein or the context otherwise requires, terms used in this
Agreement, including its preamble and recitals, have the meanings provided in
the Credit Agreement (defined below).

W I T N E S S E T H:

WHEREAS, the Borrower, the Subsidiary Guarantors from time to time party
thereto, the Lenders from time to time party thereto and the Administrative
Agent have entered into that certain Credit Agreement and Guaranty, dated as of
June 30, 2018 (as amended or otherwise modified from time to time, the “Credit
Agreement”);

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend certain provisions of the Credit Agreement; and

WHEREAS, the Administrative Agent and the Lenders are willing to agree to such
request subject to the terms and conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I
Amendments to credit agreement

SECTION 1.1         Amendment to the Credit Agreement.  Section 9.01(h) of the
Credit Agreement is hereby amended by replacing the text “$10,000,000” in the
proviso thereof with the text “$25,000,000”.

ARTICLE II
conditions PRECEDENT

SECTION 2.1         Conditions to Effectiveness.  This Agreement shall become
effective upon, and shall be subject to, the prior or simultaneous satisfaction
of each of the following conditions in a manner reasonably satisfactory to the
Administrative Agent:

(a)the Administrative Agent shall have received counterparts of this Agreement
duly executed by each of the Borrower and the Majority Lenders;

(b)both immediately before and after giving effect to this Agreement: (i) the
representations and warranties set forth in Article III below shall be true and
correct and (ii) no Default shall have occurred and be continuing; and

ny-1711325

--------------------------------------------------------------------------------

 

(c)the Administrative Agent shall have received all fees, costs and expenses
(including without limitation the fees and expenses of Morrison & Foerster LLP,
counsel to the Administrative Agent) invoiced on or prior to the date hereof.

ARTICLE III
Representations and Warranties

To induce the Administrative Agent and the Lenders to enter into this Agreement,
the Borrower represents and warrants on behalf of itself and each other Obligor
to each of the Administrative Agent and the Lenders as set forth below:

SECTION 3.1         Validity, etc.  This Agreement, the Credit Agreement and
each other Loan Document constitutes the legal, valid and binding obligation of
such Obligor, enforceable in accordance with its respective terms, except as
such enforceability may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (ii) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

SECTION 3.2         Representations and Warranties, etc.  Immediately prior to,
and immediately after giving effect to, this Agreement, the following statements
shall be true and correct:

(a)the representations and warranties set forth in each Loan Document shall, in
each case, be true and correct in all material respects with the same effect as
if then made (unless stated to relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date); and

(b)no Default has occurred and is continuing.

SECTION 3.3         Confirmation of Continued Effectiveness.  Both immediately
before and immediately after giving effect to this Agreement, except as
expressly provided herein, the Credit Agreement and each other Loan Document is
and shall continue to be in full force and effect and the same is hereby
ratified in all respects by the Borrower on behalf of itself and the other
Obligors.

ARTICLE IV
Miscellaneous

SECTION 4.1         Cross-References.  References in this Agreement to any
Article or Section are, unless otherwise specified, to such Article or Section
of this Agreement.

SECTION 4.2         Loan Document Pursuant to Credit Agreement.  This Agreement
is a Loan Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated therein) be construed, administered and applied in
accordance with all of the terms and provisions of the Credit Agreement, as
amended hereby.

2

ny-1711325

--------------------------------------------------------------------------------

 

SECTION 4.3         Successors and Assigns.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns.

SECTION 4.4         Counterparts.  This Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

SECTION 4.5         Governing Law.  this agreement and the rights and
obligations of the parties hereunder shall be governed by, and construed in
accordance with, the law of the state of new york.

SECTION 4.6         Full Force and Effect; Limited Waiver and Consent.  Except
as expressly amended hereby, the Obligors each jointly and severally agree that
all of the representations, warranties, terms, covenants, conditions and other
provisions of the Credit Agreement and the other Loan Documents shall remain
unchanged and shall continue to be, and shall remain, in full force and effect
in accordance with their respective terms.  The amendments, consents and other
waivers and modifications set forth in this Agreement shall be limited precisely
as provided for herein to the provisions expressly amended herein or otherwise
modified or waived hereby and shall not be deemed to be an amendment to, waiver
of, consent to or modification of any other term or provision of the Credit
Agreement or any other Loan Document, or any Default, Event of Default or
non-compliance, or of any transaction or further or future action on the part of
any Obligor which would require the consent of the Administrative Agent or any
Lender under the Credit Agreement or any of the Loan Documents.

[Signature pages to follow]

3

ny-1711325

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by a Responsible Officer as of the date first above
written.

 

BORROWER:

 

ATHENEX, INC.

 

By:

 

/s/ Randoll Sze

Name:

 

Randoll Sze

Title:

 

CFO

 

Address for Notices:

1001 Main Street

Suite 600

Buffalo, NY 14203

Attn:

 

Teresa Blair

Tel:

 

716-427-2868

Fax:

 

716-800-6816

Email:

 

tblair@athenex.com

 

4

ny-1711325

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT:

 

PERCEPTIVE CREDIT HOLDINGS II, LP

 

By:

 

PERCEPTIVE CREDIT

OPPORTUNITIES GP, LLC, its general partner

 

By:

 

/s/ Sandeep Dixit

Name:

 

Sandeep Dixit

Title:

 

Chief Credit Officer

 

 

 

By:

 

/s/ Sam Chawla

Name:

 

Sam Chawla

Title:

 

Portfolio Manager

 

 

 

Address for Notices:

Perceptive Credit Holdings II, LP

c/o Perceptive Advisors LLC

51 Astor Place, 10th Floor

New York, NY 10003

Attn:

 

Sandeep Dixit

Email:

 

Sandeep@perceptivelife.com

 

 

 

 

 

 

 

5

ny-1711325

--------------------------------------------------------------------------------

 

 

 

LENDERS:

 

PERCEPTIVE CREDIT HOLDINGS II, LP

 

By:

 

PERCEPTIVE CREDIT

OPPORTUNITIES GP, LLC, its general partner

 

By:

 

/s/ Sandeep Dixit

Name:

 

Sandeep Dixit

Title:

 

Chief Credit Officer

 

 

 

By:

 

/s/ Sam Chawla

Name:

 

Sam Chawla

Title:

 

Portfolio Manager

 

 

 

Address for Notices:

Perceptive Credit Holdings II, LP

c/o Perceptive Advisors LLC

51 Astor Place, 10th Floor

New York, NY 10003

Attn:

 

Sandeep Dixit

Email:

 

Sandeep@perceptivelife.com

 

6

ny-1711325